Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 8 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 8 December 1778
      
      The calm of which I spoke in my letter of the 2d has ended much sooner than I had anticipated. There already had been uneasiness for several days about the fall in the English funds, and the letters from England have increased the qualms of our fundholders. On the other hand, the refusal to publish the great city’s protest against the resolution of 18 November has forced this city to print and distribute it, not only at home, but to all the other towns of the province. This has shocked the English party, which did not anticipate that the city would carry out her threat in this regard. This was where things stood until yesterday morning, when this party was further embarassed by the enclosed mémoire. This morning His Excellency the Ambassador had the kindness to give me a copy of the mémoire so that I might send it to you, gentlemen, and also to the very honorable congress. It has already been sent to all the provinces and towns, as a subject for meeting and deliberation. The States of the Province of Holland will reconvene on the 16th and the towns will return armed with new instructions. I will send you, gentlemen, a precise account of what ensues, which I do not doubt will be a new resolution in accordance with this mémoire. Thus the British maneuver will have resulted only in its own confusion.
      I am, with great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     